UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6521



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERRY WILLIAM STEWART,

                                            Defendant - Appellant.



                            No. 05-6780



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERRY WILLIAM STEWART,

                                            Defendant - Appellant.



                            No. 06-6111



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


TERRY WILLIAM STEWART,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-11)


Submitted:   August 31, 2006           Decided:   September 19, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry William Stewart, Appellant Pro Se.    Jennifer Ann Youngs;
Matthew Theodore Martens, OFFICE OF THE UNITED STATES ATTORNEY;
Anne Magee Tompkins, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
 PER CURIAM:

              In Appeal No. 05-6521, Terry Stewart seeks to appeal the

district court’s order denying his motion for reconsideration of

the court’s prior order dismissing without prejudice his petition

for supersedeas and sanctions for abuse of process.              In Appeal No.

05-6780, Stewart appeals the district court’s order denying his

motion for Fed. R. Civ. P. 11 sanctions against the U.S. Attorney

and his paralegal.         In Appeal No. 06-6111, Stewart appeals the

district court’s order denying his motion for new trial.               We have

reviewed the record and the district court’s orders and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district    court.     United    States    v.   Stewart,   No.   CR-01-11

(W.D.N.C. filed Mar. 16, 2005 & entered Mar. 18, 2005; filed Apr.

13, 2005 & entered Apr. 15, 2005; filed Nov. 5, 2005 & entered

Nov. 7, 2005).      We further deny Stewart’s motion for “Supersedeas

In Court of Appeals.”        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 3 -